Citation Nr: 1307339	
Decision Date: 03/04/13    Archive Date: 03/11/13

DOCKET NO.  08-36 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for tinea versicolor.

2.  Entitlement to service connection for left ear hearing loss disability.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Margo M. Cotman, Agent


ATTORNEY FOR THE BOARD

N. Snyder, Counsel

INTRODUCTION

The Veteran had active service from May 1989 to August 1992.  

This appeal came before the Board of Veterans' Appeals (Board) from a decision of April 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  When the case was before the Board in August 2012, it was remanded to afford the Veteran a Travel Board hearing.  The Veteran was scheduled for a Travel Board hearing in November 2012 but failed to appear without explanation.  He has not requested that the hearing be rescheduled.  Therefore, his request for a Board hearing is considered withdrawn.

The left ear hearing loss claim is decided herein while the other issues on appeal are addressed in the REMAND that follows the ORDER section of the decision.


FINDING OF FACT

Left ear hearing loss disability was not present until more than one year following the Veteran's discharge from service and is not causally related to service.  


CONCLUSION OF LAW

The criteria for service connection of left ear hearing loss disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2012).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant with all required notice by letter dated in November 2006, prior to the initial adjudication of the claim.  

In addition, the RO has obtained the service treatment records, assisted the appellant in obtaining evidence, afforded the appellant an examination, obtained a probative medical opinion as to the etiology of the hearing loss, and afforded the appellant the opportunity to give testimony before the Board.  

The record includes VA treatment records, to include those associated with the Tampa Health Care System.  The Board acknowledges that the record only includes Tampa Health Care records dating between March 2004 and January 2009.  However, the Veteran did not provide a date for the reported treatment and there is no indication that there are outstanding treatment records associated with that health care system:  he has not alleged the existence of any outstanding VA audiological record.  Thus, the Board finds the record is complete with respect to VA audio records.  

The Board further acknowledges that there appear to be outstanding private treatment records.  See February 2007 VA examination record.  The Veteran was asked to submit any medical reports or a release form for the report, but he indicated that he had no other evidence or information to give VA.  Therefore, the Board must decide the claim without the benefit of those records.  See Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (VA's duty to assist is not a one-way street; if a veteran wishes help, he/she cannot passively wait for it in those circumstances where his/her own actions are essential in obtaining the putative evidence).  

Legal Criteria

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Where a Veteran served for at least 90 days during a period of war and manifests organic disease to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Impaired hearing will be considered a disability for VA purposes when the auditory thresholds in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) are 40 decibels or more; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

Factual Background and Analysis

The enlistment audiological evaluation in April 1989 revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
0
0
0
0

In conjunction with the examination, the ears were irrigated.  Clinical evaluation of the ears and eardrums was normal.  

A September 1989 audiological evaluation in revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
0
0
0
0

An August 1991 audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
5
0
0
0

A January 1992 treatment record indicates that the Veteran had wax build-up in his left ear.  The record notes that the ear was irrigated with "excellent results."  

A VA audio examination was conducted in February 2007.  The Veteran did not report a perception of hearing loss at that time; he only complained of intermittent itching/numbness in the left ear canal for the previous two years.  The Veteran reported that he had been advised to remove excess cerumen from the left ear canal.  Audiometric testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
15
20
10
20

Speech audiometry revealed speech recognition ability of 88 percent in the left ear.  Examination revealed excess cerumen in the left ear canal, largely occluding the canal.  

The examiner reported that the tympanograms were consistent with pure tones and middle ear system function was within normal limits, which was indicative that the left ear canal was not totally occluded.  Contralateral acoustic reflexes were consistent with pure tone results.  Speech recognition threshold was in fair agreement with pure tone averages.  The examiner determined that although pure tone thresholds were normal, there was a slight conductive component at 2000 and 4000 Hertz, consistent with the excess cerumen.  The examiner reported that although the thresholds were possibly subject to slight change with wax removal, this change would not be "significant:  at most, the thresholds would be "slightly better."  The examiner indicated that the reduced speech recognition score was worse than expected on the left side given the pure tone results, which was possibly due to the cerumen and slight conductive component.  

The examiner opined that it was less likely as not that the current hearing loss was related to service, to include in-service noise exposure.  The examiner explained that although there was evidence of military acoustic trauma, hearing was within normal limits on examination and during service, the service medical records were negative for complaints of hearing loss, and the Veteran did not report hearing loss at the time of the examination.  Although the Veteran's word recognition score was reduced, because hearing  thresholds were consistently normal and without evidence of a noise-induced hearing loss pattern, the audiologist believed the hearing loss was not caused by or a result of military noise exposure.  Instead, the examiner believed it was more likely that the reduced speech recognition was due to excess cerumen or some other non-military etiology.  

Service connection is not warranted for left ear hearing loss because the preponderance of the evidence shows that no left ear hearing loss disability was present in service or until more than one year thereafter and that the current left ear hearing loss is unrelated to service.  Initially, the Board notes that the evidence does not suggest that left ear hearing loss had its onset in service or existed continuously since service.  The service treatment and audiogram records are silent as to any complaints suggestive of hearing loss; the Veteran did not report hearing loss when he filed his initial claim in 1997, though he did report another hearing impairment, namely tinnitus; and the initial evidence indicative of hearing loss dates more than 14 years after separation.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Furthermore, although competent to do so, the Veteran has not alleged the existence of diminished speech recognition during and since service; rather, he has merely alleged that he has hearing loss which he believes is related to service.  See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 471 (1994).  Moreover, to the extent the Veteran's statements can be interpreted as a claim of continuity of symptomatology, the Board finds the histories are not credible, and thus not probative, in light of the Veteran's failure to report hearing loss when he filed the formal claim for compensation in 1997:  the Board finds the Veteran would have included a claim of service connection for hearing loss in 1997 if it was present at that time. 

Additionally, the record does not contain any probative evidence linking the hearing loss to service, to include any noise exposure therein, though it does include a competent and probative opinion that the hearing loss was less likely than not caused by service, to include in-service noise.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (opinion's probative value determined by whether it is supported by a detailed rationale/explanation).  The Board acknowledges that the hearing loss has been possibly attributed to excess wax and that the Veteran received treatment for wax build-up during service.  Wax build-up is not a service-connectable disorder, however, and there is no indication that the in-service wax build-up is responsible for the current hearing loss: the record indicates that the in-service wax build-up was treated and that there was a different wax build-up which was the possible cause of the diminished hearing acuity at the time of the 2007 VA examination.  

While the Veteran might sincerely believe that his left ear hearing loss is related to his active service, his lay opinion concerning this matter requiring medical expertise is of no probative value.

Accordingly, the claim must be denied.  

ORDER

Service connection for left ear hearing loss disability is denied.  


REMAND

Further development is needed on the claim for a compensable rating for tinea versicolor.  Specifically, a VA examination is needed to determine the percentage of skin affected by the rash during an outbreak.  

Further development is needed on the claims for service connection for a low back disorder and a left knee disorder.  Specifically, based on the competent histories of low back and left knee pain and the Veteran's status as a Persian Gulf Veteran, a VA examination with opinion is needed.   

In addition, while this case is in remand status, appropriate development should be undertake to obtain any outstanding records pertinent to the claims.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Associate all outstanding VA treatment records with the record, to include any associated with treatment via the Tampa VA Health Care System prior to March 5, 2004, and from May 6, 2010; the Gainesville VA Health Care System prior to June 12, 2006, and from January 8, 2009; and the Orlando VA Health Care System, between September 21, 2000, and September 11, 2009, and from April 18, 2012.  

2.  Undertake appropriate development to obtain any other, outstanding records pertinent to the Veteran's claims. 

3.  Then, afford the Veteran an examination to determine the current severity of his tinea versicolor.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

4.  Afford the veteran an examination by a physician with sufficient expertise to determine the nature and etiology of all low back and left knee disorders present during the period of the claims.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner.

With respect to each low back and left knee disorder present during the period of the claims that is attributable to a known clinical diagnosis, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service.  

With respect to any low back or left knee symptoms present during the period of the claims that are not attributable to a known clinical diagnosis, the examiner should identify those symptoms and any objective indications of their presence.

The rationale for all opinions expressed must also be provided.

5.  Undertake any other indicated development.

6.  Thereafter, readjudicate the issues remaining on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


